 



Exhibit 10.1

      (CHASE LOGO) [l29510al2951001.gif]   Amendment to Credit Agreement

This agreement is dated as of January 10, 2008, by and between Park National
Corporation (the “Borrower”) and JPMorgan Chase Bank, N.A. (the “Bank”), and its
successors and assigns. The provisions of this agreement are effective on the
date that this agreement has been executed by all of the signers and delivered
to the Bank (the “Effective Date”).
WHEREAS, the Borrower and the Bank entered into a credit agreement dated
March 12, 2007, as amended (if applicable) (the “Credit Agreement”); and
WHEREAS, the Borrower has requested and the Bank has agreed to amend the Credit
Agreement as set forth below;
NOW, THEREFORE, in mutual consideration of the agreements contained herein and
for other good and valuable consideration, the parties agree as follows:

1.   DEFINED TERMS. Capitalized terms not defined herein shall have the meaning
ascribed in the Credit Agreement.   2.   MODIFICATION OF CREDIT AGREEMENT. The
Credit Agreement is hereby amended as follows:

  2.1   From and after the Effective Date, the provision in the Credit Agreement
under Section 1.2 captioned “Facility A (Line of Credit).” is hereby amended and
restated to read as follows:

  1.2   Facility A (Line of Credit). The Bank has approved a credit facility to
the Borrower in the principal sum not to exceed $50,000,000.00 in the aggregate
at any one time outstanding (“Facility A”). Credit under Facility A shall be
repayable as set forth in a Line of Credit Note executed concurrently with this
agreement, and any renewals, modifications, extensions, rearrangements,
restatements thereof and replacements or substitutions therefor.

  2.2   From and after the Effective Date, Section 4.1 of the Credit Agreement
is hereby amended and restated in its entirety to read as follows:

  4.1   Financial Information. Furnish to Bank in Proper Form (1) the financial
statements prepared in conformity with GAAP on consolidated and consolidating
bases and the other information described in, and within the times required by,
Exhibit A, Reporting Requirements, Financial Covenants and Compliance
Certificate attached to the Amendment to Credit Agreement dated as of
January 10, 2008, by and between the Borrower and the Bank (the “Amendment”) and
incorporated herein by reference; (2) within the time required by Exhibit A
attached to the Amendment, a certificate in the form of Exhibit A attached to
the Amendment signed or otherwise authenticated and certified by the chief
financial officer or president of the Party required to submit the information;
(3) to the extent permitted by applicable Legal Requirements, promptly after the
same are available, copies of each annual report or financial statement or other
report or communication sent by the Borrower to the shareholders of the
Borrower; each registration statement which the Borrower or any Subsidiary may
file with any Governmental Authority or with any securities exchange;
(4) promptly after a request is submitted to the appropriate Governmental
Authority, any request for waiver of funding standards or extension of
amortization periods with respect to any employee benefit plan; (5) copies of
special audits, studies, reports and analyses prepared for the management of the
Borrower, any of its Subsidiaries or any other Obligor by outside parties as the
Bank may reasonably request from time to time; and (6) such other information
relating to the financial condition, prospects and affairs of the Borrower, each
other Obligor and their respective Subsidiaries as the Bank may reasonably
request from time to time. Nothing in this agreement shall require the Borrower
to provide any information to the Bank which the Borrower, any other Obligor or
any of their respective Subsidiaries is prohibited by Legal Requirements to
disclose. All proceeds of any collateral shall be deposited in an account
maintained with Bank.

3.   RATIFICATION. The Borrower ratifies and reaffirms the Credit Agreement and
the Credit Agreement shall remain in full force and effect as modified herein.  
4.   BORROWER REPRESENTATIONS AND WARRANTIES. The Borrower represents and
warrants that (a) the representations and warranties contained in the Credit
Agreement are true and correct in all material respects as of the date of this
agreement, (b) no condition, act or event which could constitute an event of
default under the Credit Agreement or any promissory note or credit facility
executed in reference to the Credit Agreement exists, and (c) no condition,
event, act or omission has occurred, which, with the giving of notice or passage
of time, would constitute an event of default under the Credit Agreement or any
promissory note or credit facility executed in reference to the Credit
Agreement.

 



--------------------------------------------------------------------------------



 



5.   FEES AND EXPENSES. The Borrower agrees to pay all fees and out-of-pocket
disbursements incurred by the Bank in connection with this agreement, including
legal fees incurred by the Bank in the preparation, consummation, administration
and enforcement of this agreement.   6.   EXECUTION AND DELIVERY. This agreement
shall become effective only after it is fully executed by the Borrower and the
Bank, and the Bank shall have received from the Borrower the following
documents: Line of Credit Note.   7.   ACKNOWLEDGEMENTS OF BORROWER. The
Borrower acknowledges that as of the date of this agreement it has no offsets
with respect to all amounts owed by the Borrower to the Bank arising under or
related to the Credit Agreement on or prior to the date of this agreement. The
Borrower fully, finally and forever releases and discharges the Bank and its
successors, assigns, directors, officers, employees, agents and representatives
from any and all claims, causes of action, debts and liabilities, of whatever
kind or nature, in law or in equity, of the Borrower, whether now known or
unknown to the Borrower, which may have arisen in connection with the Credit
Agreement or the actions or omissions of the Bank related to the Credit
Agreement on or prior to the date hereof. The Borrower acknowledges and agrees
that this agreement is limited to the terms outlined above, and shall not be
construed as an agreement to change any other terms or provisions of the Credit
Agreement. This agreement shall not establish a course of dealing or be
construed as evidence of any willingness on the Bank’s part to grant other or
future agreements, should any be requested.   8.   NOT A NOVATION. This
agreement is a modification only and not a novation. Except for the above-quoted
modification(s), the Credit Agreement, any loan agreements, credit agreements,
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties, instruments or documents executed in
connection with the Credit Agreement, and all the terms and conditions thereof,
shall be and remain in full force and effect with the changes herein deemed to
be incorporated therein. This agreement is to be considered attached to the
Credit Agreement and made a part thereof. This agreement shall not release or
affect the liability of any guarantor of any promissory note or credit facility
executed in reference to the Credit Agreement or release any owner of collateral
granted as security for the Credit Agreement. The validity, priority and
enforceability of the Credit Agreement shall not be impaired hereby. To the
extent that any provision of this agreement conflicts with any term or condition
set forth in the Credit Agreement, or any document executed in conjunction
therewith, the provisions of this agreement shall supersede and control. The
Bank expressly reserves all rights against all parties to the Credit Agreement.

            Borrower:

Park National Corporation
      By:   /s/ John W. Kozak         John W. Kozak  Senior VP and CFO       
Printed Name  Title      Date Signed: January 10, 2008          Bank:

JPMorgan Chase Bank, N.A.
      By:   /s/ Chris Cavacini         Chris Cavacini  Vice President       
Printed Name  Title      Date Signed: January 10, 2008       

2



--------------------------------------------------------------------------------



 



EXHIBIT A to Credit Agreement between
Park National Corporation
(the “Borrower”) and JPMorgan Chase Bank, N.A. (the “Bank”)
dated as of March 12, 2007, as same may be amended, restated and supplemented in
writing.
REPORTING REQUIREMENTS, FINANCIAL COVENANTS AND
COMPLIANCE CERTIFICATE FOR CURRENT REPORTING PERIOD ENDING                
                          , 200__ (“END DATE”)

A.   REPORTING PERIOD. THIS EXHIBIT WILL BE IN PROPER FORM AND SUBMITTED WITHIN
45 DAYS OF THE END OF EACH CALENDAR QUARTER INCLUDING THE LAST REPORTING PERIOD
OF THE FISCAL YEAR.

BORROWER’S FISCAL YEAR ENDS ON                                         , 200__.

              B. Financial Reporting. The Borrower will provide the following
financial information in Proper Form within the times indicated:   Compliance
Certificate
 
WHO
  WHEN DUE   WHAT   (Circle)
 
           
The Borrower and the Borrower’s Subsidiaries
  (i) Within 90 days of fiscal year end   Annual report and financial statements
(balance sheet, income statement, cash flow statement) audited (with unqualified
opinion) by independent certified public accountants satisfactory to the Bank
and prepared in accordance with generally accepted accounting principles,
consistently applied on consolidated and consolidating bases, accompanied by
this Compliance Certificate   Yes     No
 
           
 
  (ii) Within 45 days of each Reporting Period End Date, including the final
period of the fiscal year   A copy of all call reports filed with any
Governmental Authority for each of the Borrower’s financial institution
Subsidiaries   Yes     No
 
           
 
  (iii) Within 45 days of each Reporting Period End Date, excluding the final
period of the fiscal year   A copy of the Borrower’s quarterly call report as
filed with its primary federal Governmental Authority   Yes     No

C. Other Required Covenants to be maintained and/or to be specifically
certified.

                  Compliance REQUIRED   ACTUAL REPORTED   (Circle)
 
       
(i) Borrower shall maintain at all times its categorization as ’Well
Capitalized’ as defined by the regulations of the FDIC (or other primary federal
Governmental Authority). [Section 4.8]
  Well Capitalized?          Yes     No   Yes     No
 
       
 
      Yes     No
(ii) Borrower shall cause each of its financial institution Subsidiaries to
maintain at all times its categorization as ‘Well Capitalized’ as defined by the
regulations of the FDIC (or other primary federal Governmental Authority).
[Section 4.9]
  Well Capitalized?          Yes     No    

3



--------------------------------------------------------------------------------



 



THE ABOVE SUMMARY REPRESENTS SOME OF THE COVENANTS AND AGREEMENTS CONTAINED IN
THE AGREEMENT AND DOES NOT IN ANY WAY RESTRICT OR MODIFY THE TERMS AND
CONDITIONS OF THE AGREEMENT. IN CASE OF CONFLICT BETWEEN THIS EXHIBIT A AND THE
AGREEMENT, THE AGREEMENT SHALL CONTROL.
The undersigned hereby certifies that the above information and computations are
true and correct and not misleading as of the date hereof, and that since the
date of the Borrower’s most recent Compliance Certificate (if any):

  o   No default or Event of Default has occurred under the agreement during the
current Reporting Period, or been discovered from a prior period, and not
reported.     o   A default or Event of Default (as described below) has
occurred during the current Reporting Period or has been discovered from a prior
period and is being reported for the first time and:

      o was cured on                     .         o was waived by the Bank in
writing on                     .         o is continuing.

Description of Event of Default:
_____________________________________________________________________________________
 

 
Executed this ___ day of                                         , 200___.

            PARK NATIONAL CORPORATION
      By:           Name:           Title:        

4